UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-7779


DOREL PICKETT,

                 Plaintiff - Appellant,

          v.

DEPUTY M. RAWLS, 71 Sussex S. D.; LIEUTENANT BANTY, Sussex
Lieutenant; DEPUTY CHERRY, Sussex Deputy,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:14-cv-00278-AWA-DEM)


Submitted:   April 23, 2015                 Decided: April 27, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dorel Pickett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dorel Pickett appeals the district court’s order denying

relief   on   his     42   U.S.C.   § 1983   (2012)     complaint.     We    have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                   Pickett

v. Rawls, No. 2:14-cv-00278-AWA-DEM               (E.D. Va. Nov. 10, 2014).

We   dispense   with       oral   argument   because    the   facts   and   legal

contentions     are    adequately     presented    in   the   materials     before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                        2